Citation Nr: 0740567	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-40 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
post-traumatic stress disorder (PTSD) for the period prior to 
September 13, 2004.

2.  Entitlement to an increased initial evaluation for PTSD 
in excess of 30 percent as of September 13, 2004.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1967 to 
June 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 rating decision of the Department of 
Veterans' Affairs (VA) Appeals Management Center (AMC) in 
Washington, DC, which granted service connection for PTSD.  
In this decision, the AMC assigned a noncompensable 
evaluation effective May 12, 2003, the date the veteran filed 
his claim, to September 13, 2004, a 30 percent evaluation for 
the period September 13, 2004 to April 19, 2005 and a 10 
percent evaluation as of April 19, 2005.  A subsequent May 
2006 rating decision of the VA Regional Office (RO) in 
Detroit, Michigan, increased the veteran's evaluation to 30 
percent for the period as of April 19, 2005.  The veteran has 
timely appealed this initial evaluation.  As discussed below, 
statements by the veteran indicate he is seeking an initial 
evaluation of 50 percent.


FINDINGS OF FACT

1.  Prior to September 13, 2004, there is no evidence of 
record indicating the veteran's service-connected PTSD was 
manifested to a compensable degree.

2.  As of September 13, 2004, the veteran's service-connected 
PTSD was manifested by no more than difficulty establishing 
and maintaining effective social and work relationships, 
impaired judgement, chronic sleep impairment, panic attacks 
and impaired impulse control with a global assessment 
functioning (GAF) score of 51-60.

CONCLUSIONS OF LAW

1.  Prior to September 14, 2004, the criteria for entitlement 
to an initial compensable evaluation for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2007). 

2.  The criteria for entitlement to an initial evaluation for 
PTSD of 50 percent, but not greater, have been met as of 
September 13, 2004.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2007); Fenderson v. West, 12 Vet. App. 119 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

With respect to the above four elements of notice, the Board 
finds that the veteran was provided proper VCAA notice 
regarding the second, third, and fourth elements in a June 
2004 letter.  This letter was sent to the veteran prior to 
the June 2005 rating decision.  Thus, notice regarding these 
three elements is considered timely.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The veteran appealed his initial evaluation for PTSD in July 
2005, and in a March 2006 letter, the RO informed the veteran 
of the evidence and information necessary to establish a 
disability rating and effective date.  Such notice was 
provided in accordance with Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  Although this March 2006 letter 
provided VCAA notice of the evidence necessary to 
substantiate the veteran's claim after the initial evaluation 
was assigned in June 2005, the veteran's claim was 
readjudicated and a supplemental statement of the case was 
issued in May 2006.  See Pelegrini II, supra; Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  
Post-service treatment records and reports from the Traverse 
City VA Outpatient Center (VAOC) have also been obtained.  
The veteran has provided an Assessment Summary from Dr. Busby 
of the Vet Center of Grand Rapids, Michigan.  The veteran was 
afforded a VA examination in April 2005.  See 38 U.S.C.A. § 
5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2007); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.




Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be 
resolved in the veteran's favor. 38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities. 38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.

The veteran is currently service connected for PTSD, which is 
rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).  Under that diagnostic code, a 10 percent evaluation 
is warranted when there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  Id.

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130 (2007).  The DSM-IV contains a Global 
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and a 100 percent, representing the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-
illness.  The DSM-IV contemplates that the GAF scale will be 
used to gauge a person's level of functioning at the time of 
the evaluation (i.e., the current period) because ratings of 
current functioning will generally reflect the need for 
treatment or care.  The Board notes that while GAF scores are 
probative of the veteran's level of impairment, they are not 
to be viewed outside the context of the entire record.  
Therefore, they will not be relied upon as the sole basis for 
an increased disability rating.

GAF scores included in the record are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The higher 
the score, the better the functioning of the individual.  For 
instance, GAF scores ranging between 61 and 70 are warranted 
when there are some mild symptoms (e.g., depressed mood and 
mild insomnia), or some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or theft 
within the household), but when the individual is functioning 
pretty well and has some meaningful interpersonal 
relationships. GAF scores ranging between 51 and 60 are 
assigned when there are moderate symptoms (like flat affect 
and circumstantial speech, and occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). GAF scores ranging between 41 and 50 are assigned 
when there are serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting), or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

Entitlement to an Initial Compensable Rating for the Period 
Prior to September 13, 2004

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
criteria to support a compensable evaluation for PTSD have 
not been met for the period prior to September 13, 2004.  
There are no records or reports included in the record to 
indicate that the veteran's PTSD was manifested to a 
compensable degree prior to this date.  In fact, according to 
Dr. Busby's March 2005 Assessment Summary and the April 2005 
VA examination report, the veteran did not seek treatment or 
receive a diagnosis for PTSD until September 13, 2004.  There 
is no competent medical evidence of record which would 
support a finding that, prior to September 13, 2004, the 
veteran experienced occupational or social impairment due to 
mild or transient symptoms which decrease work efficiency or 
suffered from symptoms requiring continuous medication, 
symptoms consistent with a 10 percent evaluation.

In sum, absent any competent medical evidence of record, the 
Board finds that any PTSD symptoms the veteran experienced 
prior to September 13, 2004, were not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication.  As such, the Board finds the 
veteran's service-connected PTSD does not warrant a 
compensable evaluation for the period prior to September 13, 
2004.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.

Entitlement to an Increased Initial Rating as of September 
13, 2004

However, the Board concludes that the veteran meets the 
criteria for a 50 percent evaluation, but no more, for PTSD 
as of September 13, 2004.  Treatment records beginning on 
this date indicate the veteran had been diagnosed with PTSD 
and was receiving treatment for his symptoms.  Records also 
indicate he had 13 jobs since leaving active duty and only 
sought employment where he could work alone.  Such behavior 
is indicative of an increase in difficulty in establishing 
effective work relationships as contemplated by a 50 percent 
disability rating.

According to the March 2005 Assessment Summary, the veteran 
feels that his wife is his best friend, but is unable to 
communicate his feelings effectively.  Treatment records 
indicate that the veteran has a "hair trigger" and prefers 
to avoid interaction with other people.  However, VAOC 
records note that the veteran began attending a PTSD group 
run by Dr. Busby and felt he was benefitting from this 
interation.  Such evidence indicates the veteran has 
difficulty in maintaining personal and social relationships, 
but does not indicate a complete inability to establish and 
maintain effective relationships.  

Treatment records after September 13, 2004, show the veteran 
had begun to experience flashbacks and has an exaggerated 
startle response.  The March 2005 Assessment Summary 
indicates he continues to experience periods of anger and 
rage and his sleep is chronically disturbed.  The Assessment 
Summary and subsequent treatment records note that the 
veteran was depressed but denied having any suicidal or 
homicidal ideation.  

In addition, the veteran's GAF scores support a 50 percent 
rating as of September 13, 2004.  The DSM-IV identifies 
scores in the range of 51-60 as "moderate symptoms," which 
include occasional panic attacks or moderate difficulty in 
social and occupational functioning.  Treatment records 
indicate the veteran was assigned a GAF score of 51 in March 
2005, 60 in August 2005 and 55 in December 2005.  While the 
April 2005 VA examination found the veteran's GAF score to be 
in the range of 61-70, when considered in light of the other 
evidence of record, the veteran's GAF scores indicate an 
increase in the veteran's PTSD warrants a 50 percent rating 
as of September 13, 2004.

In light of the evidence outlined above, the Board finds that 
the veteran's service-connected PTSD warrants a rating of 50 
percent, but no more, as of September 13, 2004.  38 C.F.R. §§ 
4.3, 4.7, 4.130, Diagnostic Code 9411.

The Board notes that through his VA Form 9 and subsequent May 
2006 statement in support of claim, the veteran has indicated 
that he is seeking a 50 percent evaluation for his service-
connected PTSD.  As discussed above, the Board is granting a 
50 percent evaluation as of September 13, 2004.  As such, 
this is a full grant of benefits sought by the veteran for 
this period and a further discussion of a 70 percent or 100 
percent evaluation for the period beginning September 13, 
2004 is not necessary.  See AB v. Brown, 6 Vet. App. 35 
(1993).


ORDER

Entitlement to an initial compensable rating for the period 
prior to September 13, 


2004 is denied.

An initial evaluation of 50 percent, but not greater, as of 
September 13, 2004, is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


